DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 01/28/2021, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 
Applicant has stated that the AU provisional is not published and has stated that the Worrill AU provisional has an effective filing date of 02/14/2013 due to the WIPO.  Therefore, the examiner is concluding that the Worrill AU provisional is excluded based on the AIA  prior art exclusions.  If this is not accurate, this must be addressed.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,523,903. Although the claims at issue are not identical, they are not patentably distinct from each other because this instant application contains broader claims than the issued patent above.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,038,872. Although the claims at issue are not identical, they are not patentably distinct from each other because this instant application contains broader claims than the issued patent above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vallone (US 20050271250) in view of Ruiz et al. (herein after will be referred to as Ruiz) (US 20040143602) in view of Galvin (US 20120113265) and in further view of Pea et al. (herein after will be referred to as Pea) (US 20040125133).

Regarding claim 1, Vallone discloses
a method for controlling a Digital Video Management (DVM) user interface associated with a DVM system, the method comprising: [See Vallone [Title, 0004, Fig. 2] User via a display monitor (user interface) to replay and review video events.]
providing a first configuration of the DVM user interface at a client terminal operated by a user;  [See Vallone [0003-0005] Live video or real-time monitoring is directed to a security guard station.  These live videos being displayed at the guard station correspond to a first config.]
enabling the user to select an incident package, wherein the incident package is indicative of a set of recordings that are pre-associated with a particular incident, and a set of cameras responsible for the set of recordings that are pre-associated with the particular incident, wherein the set of recordings are automatically made in accordance with an incident recording protocol, [See Vallone [0058] The associated frames and snippets to be played and reviewed, for example, by a user via a display monitor.  Also, see 0091, saving video feed to a file.  Also, see 0055, an event is constructed based on video feeds from multiple cameras (cluster event).  For example, a cluster event describes that a person walked through a building lobby, through a door, and down a hallway, based on the video streams from the cluster of cameras whose collective view covers the lobby, the door and the hallway.  This shows that a user selects a file containing all camera feeds that relate to the cluster event for tracking.]
enabling the user to provide a command to launch the incident package in the DVM user interface;  and in response to the command, reconfiguring the first configuration of the DVM user interface to provide a second configuration of the DVM user interface, wherein the second configuration of the DVM user interface is configured to enable review of the incident package. [See Vallone [0058] The associated frames and snippets to be played and reviewed, for example, by a user via a display monitor.  Also, see 0091, saving video feed to a file.  Also, see 0055, an event is constructed based on video feeds from multiple cameras (cluster event).  For example, a cluster event describes that a person walked through a building lobby, through a door, and down a hallway, based on the video streams from the cluster of cameras whose collective view covers the lobby, the door and the hallway.  This shows that a user selects a file containing all camera feeds that relate to the cluster event for tracking and that these camera feeds are displayed to the user for review of the cluster event.]
Vallone does not explicitly disclose
the incident package further includes defining data for enabling reconfiguration of the DMV user interface based up: (i) a hierarchical structure configured to present objects representing the set of cameras responsible for the set of recordings that are pre-associated with the defined incident; and 
(ii) a timeline onto which the set of recordings are loaded; 
wherein the incident recording protocol defines a predefined minimum quality level of recording for the set of cameras that are pre-associated with the particular incident;  
However, Ruiz does disclose
wherein the incident recording protocol defines a predefined minimum quality level of recording for the set of cameras that are pre-associated with the particular incident;  [See Ruiz [0067] Camera  systems that receive automatic adjustments by the system such as field adjustments, imaging modes, sensor mode adjustments and the like.  Also, see 0079, dynamic, event driven parameters for the purposes of a digital video surveillance system monitoring and recording, which also include video adjustment (para. 0088).  Also, see Abstract, triggered events. This shows that video recording in a multi-camera surveillance system is dynamically controlled in response to triggered events.  Since these parameters for adjusting the camera settings for a triggered event are stored, there inherently is a predefined minimum for which the camera utilizes for recording settings.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vallone to add the teachings of Ruiz, in order to automatically control recording settings in a multi-camera surveillance system due to triggering events.  This will improve upon the video recordings.
Vallone (modified by Ruiz) do not explicitly disclose
the incident package further includes defining data for enabling reconfiguration of the DMV user interface based up: (i) a hierarchical structure configured to present objects representing the set of cameras responsible for the set of recordings that are pre-associated with the defined incident; and 
(ii) a timeline onto which the set of recordings are loaded; 
wherein the command is achieved by a drag-and-drop operation wherein a graphical object representative of the incident package is dropped onto the first configuration of the DVM user interface; and 
However, Galvin does disclose
the incident package further includes defining data for enabling reconfiguration of the DMV user interface based up: (i) a hierarchical structure configured to [See Galvin [Fig. 17] Camera Tree in a hierarchical structure that is displayed with the associated playback video from selected video.  Also, see 0141-0144, the camera tree view layout is managed into a set of view layouts.  A view group is named folder used to hold a set of view layouts from a selected set of cameras.  Also, in Fig. 17, the camera tree is displayed in the search window corresponding to the site that captured the recorded content.  Also, see 0125-0128 and Fig. 15, Controls for user to select camera in the camera tree view to play back live or recorded video according to an event captured.]
(ii) a timeline onto which the set of recordings are loaded; [See Galvin [Fig. 17] Videos are associated with a timeline.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vallone (modified by Ruiz) to add the teachings of Galvin, in order to simplify camera management by utilizing a site administration GUI which contains a tree view area of the cameras in the surveillance system to lessen the burden on a user when playing back live or recorded video streams from selected cameras.
Vallone (modified by Ruiz and Galvin) do not explicitly disclose
wherein the command is achieved by a drag-and-drop operation wherein a graphical object representative of the incident package is dropped onto the first [See Pea [0038] User to playback recorded content by drag and drop a thumbnail image onto the window.]
However, Pea does disclose
wherein the command is achieved by a drag-and-drop operation wherein a graphical object representative of the incident package is dropped onto the first configuration of the DVM user interface; and  [See Pea [0038] User to playback recorded content by drag and drop a thumbnail image onto the window.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vallone (modified by Ruiz and Galvin) to add the teachings of Pea, in order to utilize an obvious/well-known GUI drag-n-drop operation incorporating a thumbnail image into a display window for a playback operation.  This is merely a simple substitution or a user design choice of how the video is played back.

Regarding claim 2, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 1.  Furthermore, Vallone discloses
wherein providing the second configuration of the DVM user interface includes filtering data displayed by one or more components provided via the first configuration of the DVM user interface.  [See Vallone [0008, 0049] It is not cost-effective for security personnel to record the output from all avail. Cameras in a multi-camera system.  Portions of the videos are considered uninteresting are removed from the videos.]
 

wherein the filtering includes filtering recordings based on the set of recordings that are pre-associated with the particular incident.  [See Vallone [0008, 0049] It is not cost-effective for security personnel to record the output from all avail. Cameras in a multi-camera system.  Portions of the videos are considered uninteresting are removed from the videos (filtering) and Portions of the videos that are considered interesting are analyzed and recorded.]
 
Regarding claim 4, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 2.  Furthermore, Vallone discloses
wherein the filtering includes filtering access to cameras based on the set of cameras responsible for the set of recordings that are pre-associated with the particular incident.  [See Vallone [0008, 0049] It is not cost-effective for security personnel to record the output from all avail. Cameras in a multi-camera system.  Portions of the videos are considered uninteresting are removed from the videos (filtering) and Portions of the videos that are considered interesting are analyzed and recorded.]

Regarding claim 6, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 1.  Furthermore, Vallone does not explicitly disclose
wherein providing the second configuration of the DVM user interface includes filtering a hierarchical structure that is configured to present objects representing cameras in the DVM system such that the hierarchical structure presents only objects representing the set of cameras responsible for the set of recordings that are pre-associated with the particular incident.  
However, Galvin does disclose
wherein providing the second configuration of the DVM user interface includes filtering a hierarchical structure that is configured to present objects representing cameras in the DVM system such that the hierarchical structure presents only objects representing the set of cameras responsible for the set of recordings that are pre-associated with the particular incident.  [See Galvin [Fig. 14] Hierarchical cameras tree in a user interface for displaying video feeds, wherein the video streams are live (para. 0180) (first configuration).  Also, see Fig. 17, multi-search playback window showing camera tree for recorded content and Fig. 16, playback of recorded video content corresponding to alarm criterion (this shows second configuration).]
Applying the same motivation as applied in claim 1.
 
Regarding claim 7, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 1.  Furthermore, Vallone does not explicitly disclose 
wherein: the first configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a first set of cameras in the DVM system;  and the second configuration of the DVM user interface includes a 
However, Galvin does disclose
wherein: the first configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a first set of cameras in the DVM system;  and the second configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a second set of cameras in the DVM system, wherein the second set of cameras is defined by the cameras responsible for the set of recordings that are pre-associated with the particular incident. [See Galvin [Fig. 14] Hierarchical cameras tree in a user interface for displaying video feeds, wherein the video streams are live (para. 0180) (first configuration).  Also, see Fig. 17, multi-search playback window showing camera tree for recorded content and Fig. 16, playback of recorded video content corresponding to alarm criterion (this shows second configuration).]
Applying the same motivation as applied in claim 1. 

Regarding claim 8, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 7.  Furthermore, Vallone discloses
wherein the first set of cameras is defined by all cameras in the DVM system.  [See Vallone [0004] The feed from the video cameras in a surveillance system is directed to a security guard monitoring station or central service that provides monitoring services to a number of protected areas.]

Regarding claim 9, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 1.  Furthermore, Vallone does not explicitly disclose
wherein the second configuration of the DVM user interface includes a timeline onto which the set of recordings that are pre-associated with the particular incident are loaded.  
However, Galvin does disclose
wherein the second configuration of the DVM user interface includes a timeline onto which the set of recordings that are pre-associated with the particular incident are loaded.  [See Galvin [Fig. 17 and 0131] Time scale (347) corresponding to track bars for each video displayed.]
Applying the same motivation as applied in claim 1.

Regarding claim 10, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 9.  Furthermore, Vallone does not explicitly disclose
wherein the timeline enables synchronised playback of a plurality of the recordings of the set of recordings.  
However, Galvin does disclose
wherein the timeline enables synchronised playback of a plurality of the recordings of the set of recordings.  [See Galvin [0163 and Fig. 17] Slider window has timeline.  During playback of multiple video streams, a slider control is used to display videos at specific time by moving the sider control.]
 Applying the same motivation as applied in claim 1.

Regarding claim 10, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 1.  Furthermore, Vallone does not explicitly disclose
wherein providing the second configuration of the DVM user interface includes: populating a timeline component with a set of cameras defined by those cameras responsible for the set of recordings that are pre-associated with the particular incident;  and filtering the timeline component thereby to show only the set of recordings that are pre-associated with the particular incident.  
However, Galvin does disclose
wherein providing the second configuration of the DVM user interface includes: populating a timeline component with a set of cameras defined by those cameras responsible for the set of recordings that are pre-associated with the particular incident;  and filtering the timeline component thereby to show only the set of recordings that are pre-associated with the particular incident.  [See Galvin [Fig. 16] Alarm panel GUI displaying event time of different types of multiple cameras responsible for capturing the alarm.  Also, see fig. 17, Time scale (347) corresponding to track bars for each video displayed in a playback search window.]
Applying the same motivation as applied in claim 6.


wherein providing the second configuration of the DVM user interface includes: determining a number of cameras in the set of cameras responsible for the set of recordings that are pre-associated with the particular incident;  and generating a multi-camera view for display via the DVM user interface, wherein the multi-camera view is defined by a set of video display objects corresponding to the determined number of cameras thereby to enable simultaneous synchronised playback of the set of recordings that are pre-associated with the particular incident.  
However, Galvin does disclose
wherein providing the second configuration of the DVM user interface includes: determining a number of cameras in the set of cameras responsible for the set of recordings that are pre-associated with the particular incident;  and generating a multi-camera view for display via the DVM user interface, wherein the multi-camera view is defined by a set of video display objects corresponding to the determined number of cameras thereby to enable simultaneous synchronised playback of the set of recordings that are pre-associated with the particular incident.  [See Galvin [Fig. 14] Multiple camera views are displayed on a user interface with the appropriate camera tree when video is selected to be played back.  Also, see 0092, all IP cameras include time stamp synchronization.  Also, see fig. 17, slider window which enables the user to adjust timing of playback of the video feeds, which enables synchronization of the multiple recorded video feeds (see para. 0163).]
Applying the same motivation as applied in claim 1.

Regarding claim 13, Vallone discloses
a method for exporting an incident package in a viewable form, the method comprising: [See Vallone [Title, 0004, Fig. 2] User via a display monitor (user interface) to replay and review video events via a file (see para. 0091).]
identifying an incident package, wherein the incident package is indicative of a set of recordings that are pre-associated with a particular incident, and a set of cameras responsible for the set of recordings that are pre-associated with the particular incident, wherein the set of recordings are automatically made in accordance with an incident recording protocol, [See Vallone [0058] The associated frames and snippets to be played and reviewed, for example, by a user via a display monitor.  Also, see 0091, saving video feed to a file.  Also, see 0055, an event is constructed based on video feeds from multiple cameras (cluster event).  For example, a cluster event describes that a person walked through a building lobby, through a door, and down a hallway, based on the video streams from the cluster of cameras whose collective view covers the lobby, the door and the hallway.  This shows that a user selects a file containing all camera feeds that relate to the cluster event for tracking.]
Vallone does not explicitly disclose
wherein the incident recording protocol defines a predefined minimum quality level of recording for the set of cameras that are pre-associated with the particular incident;  
defining data for enabling population of a DVM user interface with: (i) a hierarchical structure configured to present objects representing the set of cameras responsible for the set of recordings that are pre-associated with the particular incident while filtering out objects representing cameras not responsible for the set of recordings that are pre-associated with the particular incident;  and (ii) a timeline onto which the set of recordings are loaded.
However, Ruiz does disclose
wherein the incident recording protocol defines a predefined minimum quality level of recording for the set of cameras that are pre-associated with the particular incident;  [See Ruiz [0067] Camera  systems that receive automatic adjustments by the system such as field adjustments, imaging modes, sensor mode adjustments and the like.  Also, see 0079, dynamic, event driven parameters for the purposes of a digital video surveillance system monitoring and recording, which also include video adjustment (para. 0088).  Also, see Abstract, triggered events. This shows that video recording in a multi-camera surveillance system is dynamically controlled in response to triggered events.  Since these parameters for adjusting the camera settings for a triggered event are stored, there inherently is a predefined minimum for which the camera utilizes for recording settings.]

Vallone (modified by Ruiz) do not explicitly disclose
defining data for enabling population of a DVM user interface with: (i) a hierarchical structure configured to present objects representing the set of cameras responsible for the set of recordings that are pre-associated with the particular incident while filtering out objects representing cameras not responsible for the set of recordings that are pre-associated with the particular incident;  and (ii) a timeline onto which the set of recordings are loaded.
However, Galvin does disclose
defining data for enabling reconfiguration of a Digital Video Management (DVM) user interface when a command is provided by a user to launch the incident package, the defining data including: (i) a hierarchical structure configured to present objects representing the set of cameras responsible for the set of recordings that are pre-associated with the particular incident while filtering out objects representing cameras not responsible for the set of recordings that are pre-associated with the particular incident;  and (ii) a timeline onto which the set of recordings are loaded. [See Galvin [Fig. 14] Hierarchical cameras tree in a user interface for displaying video feeds, wherein the video streams are live (para. 0180) (first configuration).  Also, see Fig. 17, multi-search playback window showing camera tree for recorded content and Fig. 16, playback of recorded video content corresponding to alarm criterion (this shows second configuration).  Also, fig. 17 shows a timeline corresponding to the videos in the playback window.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vallone (modified by Ruiz) to add the teachings of Galvin, in order to simplify camera management by utilizing a GUI which contains a tree view area of cameras in a surveillance system to lessen the burden on a user when playing back live or recorded video streams from selected cameras.
Vallone (modified by Ruiz and Galvin) do not explicitly disclose
the command achieved by a drag-and-drop operation,
However, Pea does disclose
the command achieved by a drag-and-drop operation, [See Pea [0038] User to playback recorded content by drag and drop a thumbnail image onto the window.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vallone (modified by Ruiz and Galvin) to add the teachings of Pea, in order to utilize an obvious GUI drag-n-drop operation incorporating a thumbnail image into a display window for a playback operation.  This is merely a simple substitution or a user design choice of how the video is played back.





wherein the DVM user interface enables synchronised playback of the set of recordings loaded onto the timeline.
However, Galvin does disclose
wherein the DVM user interface enables synchronised playback of the set of recordings loaded onto the timeline. [See Galvin [0163 and Fig. 17] Slider window has timeline.  During playback of multiple video streams, a slider control is used to display videos at specific time by moving the sider control.]
 Applying the same motivation as applied in claim 13.

Regarding claim 15, Vallone discloses
a DVM system comprising: a memory for storing a plurality of incident packages;  a controller operatively coupled to the memory, the controller configured to: [See Vallone [Fig. 3] Hardware/Software for the system.]
provide a first configuration of a DVM user interface on a display;  [See Vallone [0003-0005] Live video or real-time monitoring is directed to a security guard station.  These live videos being displayed at the guard station correspond to a first config.]
allow a user to select an incident package from the plurality of incident packages, wherein the selected incident package is indicative of a set of recordings that are pre-associated with a defined incident, and a set of cameras responsible for the [See Vallone [0058] The associated frames and snippets to be played and reviewed, for example, by a user via a display monitor.  Also, see 0091, saving video feed to a file.  Also, see 0055, an event is constructed based on video feeds from multiple cameras (cluster event).  For example, a cluster event describes that a person walked through a building lobby, through a door, and down a hallway, based on the video streams from the cluster of cameras whose collective view covers the lobby, the door and the hallway.  This shows that a user selects a file containing all camera feeds that relate to the cluster event for tracking.]
allow the user to provide a command to launch the selected incident package in the DVM user interface;  in response to the command, reconfiguring the first DVM user interface to provide a second configuration of the DVM user interface on the display, wherein the second configuration of the DVM user interface is configured to enable review of the selected incident package;  [See Vallone [0058] The associated frames and snippets to be played and reviewed, for example, by a user via a display monitor.  Also, see 0091, saving video feed to a file.  Also, see 0055, an event is constructed based on video feeds from multiple cameras (cluster event).  For example, a cluster event describes that a person walked through a building lobby, through a door, and down a hallway, based on the video streams from the cluster of cameras whose collective view covers the lobby, the door and the hallway.  This shows that a user selects a file containing all camera feeds that relate to the cluster event for tracking and that these camera feeds are displayed to the user for review of the cluster event.]
Worrill does not explicitly disclose
wherein the set of recordings are automatically made in accordance with a pre-defined incident recording protocol;  
wherein the first configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a first set of cameras in the DVM system;  and the second configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a second set of cameras in the DVM system, wherein the second set of cameras is defined by the cameras responsible for the set of recordings that are pre-associated with the defined incident of the selected incident package.
However, Ruiz does disclose
wherein the set of recordings are automatically made in accordance with a pre-defined incident recording protocol;  [See Ruiz [0067] Camera  systems that receive automatic adjustments by the system such as field adjustments, imaging modes, sensor mode adjustments and the like.  Also, see 0079, dynamic, event driven parameters for the purposes of a digital video surveillance system monitoring and recording, which also include video adjustment (para. 0088).  Also, see Abstract, triggered events. This shows that video recording in a multi-camera surveillance system is dynamically controlled in response to triggered events.  Since these parameters for adjusting the camera settings for a triggered event are stored, there inherently is a predefined minimum for which the camera utilizes for recording settings.]
Applying the same motivation as applied in claim 13.
Vallone (modified by Ruiz) do not explicitly disclose
wherein the first configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a first set of cameras in the DVM system;  and the second configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a second set of cameras in the DVM system, wherein the second set of cameras is defined by the cameras responsible for the set of recordings that are pre-associated with the defined incident of the selected incident package.
However, Galvin does disclose
wherein the first configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a first set of cameras in the DVM system;  and the second configuration of the DVM user interface includes a hierarchical structure configured to present objects representing a second set of cameras in the DVM system, wherein the second set of cameras is defined by the cameras responsible for the set of recordings that are pre-associated with the defined incident of the selected incident package. [See Galvin [Fig. 14] Hierarchical cameras tree in a user interface for displaying video feeds, wherein the video streams are live (para. 0180) (first configuration).  Also, see Fig. 17, multi-search playback window showing camera tree for recorded content and Fig. 16, playback of recorded video content corresponding to alarm criterion (this shows second configuration).  Also, fig. 17 shows a timeline corresponding to the videos in the playback window.]
Applying the same motivation as applied in claim 13. 
Vallone (modified by Ruiz and Galvin) do not explicitly disclose
wherein the command is achieved by a drag-and-drop operation wherein a graphical object representative of the incident package is dropped onto the first configuration of the DVM user interface; [See Pea [0038] User to playback recorded content by drag and drop a thumbnail image onto the window. This will change the config. of the UI or playback window to something else than what is currently being played or if nothing is being played back.]
Applying the same motivation as applied in claim 13. 

Regarding claim 16, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 15.  Furthermore, Vallone does not explicitly disclose
wherein the pre-defined incident recording protocol defines one or more characteristics of the set of recordings that are pre-associated with the defined incident of the selected incident package. 
However, Ruiz does disclose
wherein the pre-defined incident recording protocol defines one or more characteristics of the set of recordings that are pre-associated with the defined incident of the selected incident package.  [See Ruiz [0067] Camera  systems that receive automatic adjustments by the system such as field adjustments, imaging modes, sensor mode adjustments and the like.  Also, see 0079, dynamic, event driven parameters for the purposes of a digital video surveillance system monitoring and recording, which also include video adjustment (para. 0088).  Also, see Abstract, triggered events. This shows that video recording in a multi-camera surveillance system is dynamically controlled in response to triggered events.  Since these parameters for adjusting the camera settings for a triggered event are stored, there inherently is a predefined minimum for which the camera utilizes for recording settings.]
Applying the same motivation as applied in claim 13.
 
Regarding claim 17, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 16.  Furthermore, Vallone does not explicitly disclose
wherein the one or more characteristics defined by the pre-defined incident recording protocol includes a minimum quality level of recording for the set of cameras that are pre-associated with the defined incident of the selected incident package. 
 However, Ruiz does disclose
wherein the one or more characteristics defined by the pre-defined incident recording protocol includes a minimum quality level of recording for the set of cameras that are pre-associated with the defined incident of the selected incident package.  [See Ruiz [0067] Camera  systems that receive automatic adjustments by the system such as field adjustments, imaging modes, sensor mode adjustments and the like.  Also, see 0079, dynamic, event driven parameters for the purposes of a digital video surveillance system monitoring and recording, which also include video adjustment (para. 0088).  Also, see Abstract, triggered events. This shows that video recording in a multi-camera surveillance system is dynamically controlled in response to triggered events.  Since these parameters for adjusting the camera settings for a triggered event are stored, there inherently is a predefined minimum for which the camera utilizes for recording settings.]
Applying the same motivation as applied in claim 13.

Regarding claim 18, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 15.  Furthermore, Vallone does discloses
wherein the first set of cameras is defined by all cameras in the DVM system. [See Vallone [0004] The feed from the video cameras in a surveillance system is directed to a security guard monitoring station or central service that provides monitoring services to a number of protected areas.]

Regarding claim 19, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 15.  Furthermore, Vallone does not explicitly disclose
wherein the second configuration of the DVM user interface includes a timeline onto which the set of recordings are loaded.
However, Galvin does disclose
wherein the second configuration of the DVM user interface includes a timeline onto which the set of recordings are loaded. [See Galvin [Fig. 17 and 0131] Time scale (347) corresponding to track bars for each video displayed.]


Regarding claim 20, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 15.  Furthermore, Worrill does not explicitly disclose
further comprises filtering a hierarchical structure that presents objects representing cameras in the DVM system such that the hierarchical structure presents only objects representing the set of cameras responsible for the set of recordings that are pre-associated with the defined incident in the second configuration of the DVM user interface.  
However, Galvin does disclose
further comprises filtering a hierarchical structure that presents objects representing cameras in the DVM system such that the hierarchical structure presents only objects representing the set of cameras responsible for the set of recordings that are pre-associated with the defined incident in the second configuration of the DVM user interface.  [See Galvin [Fig. 14] Hierarchical cameras tree in a user interface for displaying video feeds, wherein the video streams are live (para. 0180) (first configuration).  Also, see Fig. 17, multi-search playback window showing camera tree for recorded content and Fig. 16, playback of recorded video content corresponding to alarm criterion (this shows second configuration).]
Applying the same motivation as applied in claim 13.

5 is rejected under 35 U.S.C. 103 as being unpatentable over Vallone (US 20050271250) in view of Ruiz (US 20040143602) in view of Galvin (US 20120113265) in view of Pea (US 20040125133) and in further view of Rohlfing (US 20060171453).

Regarding claim 5, Vallone (modified by Ruiz, Galvin and Pea) disclose the method of claim 2.  Furthermore, Vallone does not explicitly disclose
wherein the filtering includes filtering a timeline based upon timing information for the set of recordings that are pre-associated with the particular incident.  
However, Rohlfing does disclose
wherein the filtering includes filtering a timeline based upon timing information for the set of recordings that are pre-associated with the particular incident.  [See Rohlfing [0175] Search timeline displaying the time span of each recorded video clip for the particular date selected on a calendar (i.e. selected event).  This shows filtering the video feeds from the cameras for the selected event with a timeline.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Vallone (modified by Ruiz, Galvin and Pea) to add the teachings of Rohlfing, in order to provide a more user friendly video surveillance system interface responsive to live viewing and playback [See Rohlfing [0009]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Renkis US 20060064477

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486